                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

HOWARD E. MARTIN, III,                               :
                                                     :
               Plaintiff,                            :        Case No. 2:18-CV-1147
                                                     :
       v.                                            :        JUDGE ALGENON L. MARBLEY
                                                     :
STATE OF OHIO,                                       :        Magistrate Judge Vascura
                                                     :
               Defendant.                            :

                                       OPINION & ORDER

       This matter is before the Court on Plaintiff Howard Martin’s (“Martin”) Motion for

Reconsideration (ECF No. 31). For the reasons set forth below, Plaintiff’s Motion is DENIED.

                                          I.         Background

       Plaintiff was convicted in state court and, proceeding without the assistance of counsel,

filed a document that he labeled “notice of appeal” with this Court. (ECF No. 1). The Magistrate

Judge issued a Notice of Deficiency because Mr. Martin failed to file a motion to proceed in

forma pauperis or pay the filing fee, and advised Mr. Martin to file a petition for writ of habeas

corpus to the extent he alleged his criminal conviction violated his constitutional rights. (ECF

No. 2). The Magistrate Judge considered Plaintiff’s subsequent filings, and recommended the

Court dismiss the action for failure to state a claim. (ECF No. 6). This Court issued an order

adopting the Magistrate’s Report and Recommendation in its entirety. (ECF No. 29).

                                               II.       Analysis

       Plaintiff filed this “Objection” to the Court’s Order Adopting the Magistrate’s Report and

Recommendation, which this Court construes as a Motion for Reconsideration. Plaintiff states he

objects to the Order “based on the grounds that the Plaintiff filed a motion for the appointment of

counsel, and the courts failed to provide the Plaintiff with his constitutionally protected interest

                                                     1
of appointment to counsel.” (ECF No. 31). Plaintiff further states he was appointed seven

attorneys, though felt none of them represented him adequately, and, in the process, violated his

Fifth Amendment due process rights because he was not appointed counsel when he motioned

for one. (Id.).

        Plaintiff appears to be reasserting what this Court suggested might constitute state-law

attorney malpractice claims. This Court discussed these claims in its Order adopting the

Magistrate Judge’s Report and Recommendation. (ECF No. 29 at 9). This Court declined to

exercise subject matter jurisdiction over this issue because it had dismissed all claims over which

it had original jurisdiction, and no diversity jurisdiction remained with respect to the state claims.

(Id.). Plaintiff’s Objection This Court reaffirms this judgment.

        For the reasons stated above, Plaintiff’s Motion for Reconsideration is hereby DENIED.

        IT IS SO ORDERED.



                                                       s/Algenon L. Marbley
                                                       ALGENON L. MARBLEY
                                                       Chief United States District Judge
Dated: November 15, 2019




                                                  2
